 In the Matter of LIBBEY-OWENS-FORD GLASS COMPANYandFEDERATIONof GLASS, CERAMIC AND SILICA SAND WORKERS OF AMERICA, CIOCase No. 13-R-2255.-DecidedMay 2, 19!4Marshall, Melhorn,Wall d Bloch,by Messrs.ArnoldF.'Bunge, L. G.Bryan,andE.H. VanDelden,all of Toledo,Ohio, for the Company.Holmes, Lewis d Menendez,by Messrs.W. T. LewisandLelandBeard,of Columbus,Ohio, andMr.ArthurNorman,of Ottawa, Ill.,for the Union.,Mr. William Strong,of counsel to the Board.DECISIONANDDIRECTION OF ELECTIONSTATEMENT OF THE CASEUpon a petition duly filed by Federation of Glass, Ceramic andSilica Sand Workers' of America, CIO, herein called the Union, alleg-ing that a question affecting commerce had arisen concerning therepresentation of employees of Libbey-Owens-Ford Glass Company,Ottawa, Illinois, herein called the' Company, the National Labor Rela'tioiisBoard provided for an appropriate hearing upon due noticebefore Jack G. Evans, Trial Examiner. Said hearing was held atOttawa, Illinois, on March 31, 1914.The Company and the Unionappeared, participated, and were afforded full opportunity to beheard, to examine and cross-examine witnesses, and to introduce evi-dence bearing on the issues.The Trial Examiner's rulings made atthe hearing are free from prejudicial error and are hereby affirmed.At the hearing the Company moved for dismissal of the proceeding onthe ground that there 'has been no showing of'substantial interest bythe Union in the employees involved.The Trial Examiner reservedruling for the Board.The motion is denied.'All parties were af-forded an opportunity to file briefs with the Board.Upon the entire record in the case, the. Board makes the following :FINDINGS OF FACTI.THE BUSINESSOF THE COMPANYLibbey-Owens-Ford Glass Company, an Ohio corporation having itsprincipal office in Toledo, Ohio, maintains and operates production56 N., L.IL B., No. 38.183 184DECISIONS OF NATIONAL LABOR RELATIONS BOARD'plants in numerous States of the United States.One of its plants, theonly operation of the Company here involved, is located at Ottawa,Illinois, where the Company normally produces flat glass and laminated glass, but where at present the Company is producing aircraftwindshield glass and cabins under Government contracts.The Com-pany purchases for use at its Ottawa plant raw materials valued' atapproximately $3,000,000 annually, approximately 75 percent of whichis shipped to the Ottawa plant from points outside the State of Illinois.At its Ottawa plant the Company manufactures finished products.'valued at approximately $10,000,000 annually, all of which is shippedto points outside the State of Illinois.The Company admits that it is engaged in commerce within themeaning of the National Labor Relations Act.II.TIIE ORGANIZATION INVOLVEDFederation of Glass, Ceramic and Silica Sand Workers of America,is a labor organization affiliated with the Congress of Industrial Or-ganizations, admitting to membership employees of the Company.III.THE QUESTION CONCERNING REPRESENTATIONOn January 8, 1944, ,the Union wrote to the Company claiming torepresent a majority of the office workers at'the Company's Ottawaplant and requesting a meeting to negotiate a contract covering theseemployees.On January 12, 1944, the Company replied by letter, ask-ing for specification as to what group the Union meant by the term"office workers."On February 9, 1944, the Union wrote an explana-tory letter to the Company.The Company has not met with theUnion, and stated at the hearing that it was not willing to recognize'theUnion as the exclusive bargaining, agent of the employees in theunit sought by the Union.i,A statement of the Field Examiner, introduced into evidence at thehearing, indicates that the Union represents a substantial numberof employees in the unit hereinafter found appropriate.'We find that a question affecting commerce has arisen, concerningthe representation of.employees of the Company within the meaningof Section 9 (c) and Section 2 (6) and (7) of the Act.IV. THEAPPROPRIATE UNITWe find, in substantial agreement with a stipulation of the partie-3,that all the clerical employees, as listed on Appendix A hereto, em-ployed at the Ottawa, Illinois, plant of Libbey-Owens-Ford GlassCompany, excluding the plant manager, the assistant plantmanager,1The Field Examiner reported that the Union submitted 76 designation cards and recordsof dues payments,and that there are approximately 150 persons within the appropriate unit. LIBBEY-OWENS-FORD GLASS COMPANY185'the office manager, the assistant office manager, the safety- and per-,sonnel supervisor, the assistant safety and personnel supervisor, thelabor relations directors, and their respective secretaries, disburse-ment clerks, engineer-draftsmen, the telephone operator, the storessupervisors, and all other supervisory employees with authority to,hire, promote, discharge, discipline, or otherwise effect changes, in thestatus of employees, or effectively recommend such action,2 constitutea unit appropriate for the purposes of collective bargaining, within themeaning of Section 9 (b) of the Act.V.THE DETERMINATION OF REPRESENTATIVESWe shall direct that the question concerning 'representation whichhas arisen be resolved by an election- by secret ballot among the em-ployees in the appropriate unit who were employed during the pay-roll period immediately preceding the date, of the Directionof Elec-tion herein, subject to the limitations and additions set forth in theDirection.DIRECTION OF,ELECTIONBy virtue of and pursuant to the power vested in the NationalLabor Relations Board by Section 9 (c) of the National LaborRelations Act, and pursuant to Article III, Section 9, of NationalLabor Relations Board Rules and Regulations-Series 3, it is herebyDIRECTED that, as part of the investigation to ascertain representa-tives for the purposes of collective bargaining with the Lilly-Owens-Ford Glass Company, Ottawa, Illinois, an election by secret ballotshall be conducted as early as possible, but not later than thirty(30) days from the date of this Direction, under the direction andsupervision of the Regional Director for the Thirteenth Region,acting in this matter as agent for the National Labor Relations Board,and subject to Article III, Sections 10 and 11, of said Rules andRegulations, among, the employee's in the unit found appropriatein Section IV, above, who were employed during the pay-roll periodimmediately preceding the date of this Direction, including em-ployees who did not Work during said pay-roll period because they'were ill or on vacation or temporarily laid off, and including em-ployees in the armed forces of the United States who present them-2While the parties have stipulated to the inclusion in the unit of chief clerks and/orleaders, and certain head clerks, as shown in Appendix A, the record does not clearly indi-cate that they do not possess such powers and authority as would cause them to fall withinthe excluded category of supervisory-employees under our usual definition. It appears fromthe record that chief clerks and leaders may have the authority to recommend the hiringand dischargingof other employees. If these categories of employees possess supervisorypowers withinour normal definition,they are to be excluded from the unit ; otherwise theyare included. 186DECISIONS OF NATIONAL LABOR RELATIONS BOARDselvesin person at the, polls, but excluding those employees who havesincequit or been discharged for cause and have not been rehired orreinstated prior to the date of the election; to determine whether or notthey desire to be represented by Federation of Glass, Ceramic andSilica SandWorkers' of America, affiliated with the Congress ofIndustrial Organizations, ' for the purposes of collectivebargaining.APPENDIX AStores DepartmentChief ClerkStenographer and' Central File ClerkTool Record Clerk_Invoice ClerkInvoice Clerk-Tool`s,Stenographer and Clerk-Tools and DistributionStenographer and Clerk-'TrafficTypistsTypist-ClerksMRR ClerkVStenographer and,TypistInventory Certification and Follow-up Clerk,MRO Procurement Supplies ClerkHead' Receiving Clerk-RecordReceiving Record ClerksHead Ledger ClerkAssistant Ledger ClerkLedger ClerksLedger and Reject ClerkArmy and Navy Certif. Record ClerkReceiving Reports Cert. and Insp. Clerk 'Receiving Clerks-Shearing ClerkObsolete ClerkMaterial Allocation DepartmentChief ClerkPosting Clerk,Typist and Clerk 'Material Control Division, P-47Chief Clerk_'VoAssistant Chief ClerkScheduling ClerkFollow-up Clerk'StenographerClerk and TypistPosting Clerk LIBBEY-OWENS-FORD GLASS COMPANY _187F4U-1A DivisionChief Clerk -Assistant Chief ClerkScheduling ClerkFollow-up Clerk-StenographerTypist and ClerkPosting ClerkSB2c-1 DivisionChief ClerkAssistant Chief ClerkScheduling ClerkFollow-up ClerkStenographerPosting Clerk-`TypistTBY-1 Division,Chief ClerkShipping Clerk-StockStenographer-ClerkCentral Filing.Correspondence Filing Clerk,Orders, MRR's Filing ClerkOrders-TypistEngineering Department'Detail ClerksClerical-Chief ClerkStenographer'Stenographer and ClerkBlueprint OperatorDuplicating Machine OperatorPayroll DepartmentTimekeepersClerksTypist-Clerks-Comptometer Operator Clerks'Comptometer Operator-StenographersChief Clerk'-Work Orders DivisionChief Clerk,Distribution Clerk-Typist-ClerksMachine Shops '-Clerks of No. 5 and No. 7 188DECISIONS OF NATIONAL LABOR RELATIONS BOARDTools DivisionChief ClerkClerkEmployment and Safety DepartmentClerk-StenographerTypist-ClerksFirst Aid NursesShippingDepartmentChief ClerksAssistant Chief ClerkClerk, Finished PartsClerk, Spare PartsStenographer-TypistMiscellaneousMessengerSalvage Typist